In The

                                  Court of Appeals
                       Ninth District of Texas at Beaumont
                              ____________________
                                 NO. 09-15-00084-CV
                              ____________________

                       IN THE INTEREST OF M.H. AND Z.H.


                       On Appeal from the 317th District Court
                             Jefferson County, Texas
                            Trial Cause No. C-219,416


                             MEMORANDUM OPINION

       After a bench trial, the trial court entered an order that terminated the

parental rights of U.H. (Mother) as to her two minor children, M.H. (a five-year-

old girl) and Z.H. (a nineteen-month-old boy). 1 In the same order, the trial court

also terminated the parental rights of the fathers of the children. Mother appeals the

termination, raising four issues. 2 We affirm.



       1
           We identify the minor children and Mother by initials. See Tex. R. App. P.
9.8.
       2
        No appeal was filed on behalf of the fathers. Therefore, we discuss the facts
as to the fathers only where necessary to our review regarding Mother.
                                           1
                               UNDERLYING FACTS

      At the time of trial, Mother was twenty-six years old and not married. The

State was unable to locate the man thought to be M.H.’s father, and Z.H.’s father is

unknown. The evidence presented at trial established that Mother has a history of

mental health problems, including incidents of self-harm or attempted suicide.

      M.H. was born in February of 2009, and she was five years old at the time of

trial. M.H. was born premature, but the record does not reflect that M.H. has had

any significant medical or developmental issues. Z.H. was born in June of 2013,

and he was about nineteen months old at the time of trial. Z.H. was born several

months premature, and the record establishes that he has developmental delays as

well as brain damage. An MRI revealed that Z.H. suffered a stroke at birth. He has

other health related problems regarding eating, eyesight, movement, and urology.

    INITIAL REMOVAL AND PETITION FOR CONSERVATORSHIP AND TERMINATION

      In October of 2013, the Texas Department of Family and Protective Services

(the Department) filed an Original Petition for Protection of a Child, for

Conservatorship, and for Termination in Suit Affecting the Parent-Child

Relationship supported by an Affidavit for Emergency Removal dated October 11,

2013, pertaining to both M.H. and Z.H. The affidavit stated that the Department

had received two reports alleging neglectful supervision of Z.H. by Mother, that

                                         2
Mother did not have enough formula for Z.H., that Mother had missed two of

Z.H.’s doctor’s appointments and had not rescheduled them, that Z.H. had been

admitted to a medical center for a breathing difficulty due to Mother feeding him

improperly, and that Mother was co-sleeping with Z.H. The affidavit stated that

Z.H. is a special needs child because he was born premature, that he “is medically

fragile and in need of structured care[,]” and that “[h]ospital staff feels [Mother]

cannot properly meet his needs at this time.”

      The affidavit also stated that Mother “refuses to take her mental health

medications[,]” admitted to having suicidal ideations, and was in an abusive

relationship with Z.H.’s father. It further alleged that M.H. was not in Mother’s

care because Mother had given M.H. to the child’s godmother and further that

Mother is unable to care for M.H. due to Mother’s “mental state.”

      On October 24, 2013, the trial court entered a Temporary Order Following

an Adversary Hearing, wherein the trial court included certain findings and a

notice to Mother as follows:

      The Court finds and hereby notifies the parents that each of the
      actions required of them below are necessary to obtain the return of
      the subject child(ren), and failure to fully comply with these orders
      may result in the restriction or termination of parental rights.




                                         3
      The Department formulated a Family Service Plan for Mother. Thereafter,

on December 5, 2013, the trial court issued a Status Hearing Order, requiring

Mother to comply with the terms of her service plan and setting a date for the final

hearing. On October 30, 2014, a Permanency Hearing Order was entered by the

trial court following a permanency hearing, and setting the final hearing. A bench

trial was held on February 12, 2015.

              TESTIMONY OF CASEWORKER ASSIGNED AFTER REMOVAL

      Eva Blanchard (Blanchard), the Child Protective Services (CPS) caseworker

in charge of the case, testified at trial. According to Blanchard, at the time of the

hearing, M.H. was in a fictive relative home and Z.H. was in a foster home.

Blanchard explained that, before the case began, M.H. was placed with Ms. G, a

fictive relative, because Mother was having trouble taking care of M.H., Mother’s

mother was very sick, and Mother asked Ms. G to help take care of M.H.

Blanchard testified that Mother told her that it is sometimes difficult for Mother to

take care of M.H. because Mother has a seizure disorder and is prone to

depression.

      Blanchard testified that Z.H. was born twenty-five weeks premature, with

brain damage and parts of his body not properly developed, and he required

surgery for a urological issue. Z.H. is “a difficult feeder” and is delayed in his

                                         4
speech and movement. Blanchard explained that Z.H. has “multiple doctors” at

Texas Children’s Hospital in Houston and “multiple therapy appointments.”

      Blanchard explained to the court that early in the case CPS suspected that

Mother was not feeding Z.H. properly, and at one point, Z.H. was taken to the

hospital because “he had stopped breathing due to being laid on his back at

feeding.” Blanchard also testified that CPS had gotten a report that Mother had

missed a doctor’s appointment for Z.H. CPS determined that Mother was co-

sleeping with Z.H., and Z.H. was not sleeping in the playpen that CPS had given to

Mother. Blanchard testified that Mother had not done anything throughout the case

to educate herself on how to take care of Z.H.’s needs, and Blanchard did not

believe Mother would be able to keep up with all of Z.H.’s appointments.

      Blanchard further explained that she had concerns about Mother’s mental

health and did not think Mother had understood the information CPS was giving

her. Blanchard testified that Mother has a seizure disorder, and Mother did not

seem to understand the connection between taking care of herself and taking care

of her children. Blanchard was also concerned because Mother had three suicide

attempts, one of which occurred when Mother was pregnant with Z.H., and

Mother’s first suicide attempt included cutting her wrists. According to Blanchard:




                                         5
      [Mother’s] functioning with the children is she’s high risk. She
      doesn’t understand how to speak to them and that they are not adults.
      She will put them in risky situations. It’s what the psychological states
      that she’s a high risk parent, that she would do things that would be
      risky for her children.

Blanchard testified that she felt that Mother knowingly placed or knowingly

allowed Z.H. to remain in a condition where his physical or emotional well-being

was in danger, but Mother had not done so with M.H. because M.H. was with other

caregivers.

      Blanchard stated that, early in the case, Mother “bounced” from home to

home and stayed with various people, but at the time of the trial, Mother had found

an apartment. Blanchard testified that there had been several police reports

regarding domestic violence when Mother was living with D.S., the man first

thought to be Z.H.’s father. Blanchard stated Mother never reported that D.S. had

physically injured her, but Mother was afraid of him, and Mother told Blanchard

that D.S. “would come at her and try and hit her and she would have to defend

herself.”

      Blanchard testified that Mother had maintained contact with Blanchard

throughout the case, had completed parenting classes, had undergone a

psychological examination, had attended all family visits, had complied with all

drug tests, and had never tested positive on any of the drug tests. However,
                                         6
Blanchard explained that Mother did not complete all of the required counseling

sessions. Blanchard also noted that Mother had not brought Mother’s medications

to the CPS office as requested, so Blanchard was not able to count the medication

to verify whether Mother was taking all required medications.

      CPS had asked Mother for names of relatives who could help her with the

children so she would not lose conservatorship, but Blanchard agreed that the

people Mother suggested were “obviously not appropriate or able to take care of

children[.]” Blanchard explained that termination was a better option than

transferring conservatorship because “[w]e don’t have family to transfer

conservatorship to.” Blanchard further testified that M.H. had been with her

godparent, Ms. G, since February of 2013, and further that Ms. G was interested in

adopting M.H. Blanchard also testified that Z.H.’s foster parents had made sure he

made it to all of his appointments and therapy. According to Blanchard, Z.H.’s

foster parents want to adopt Z.H.

      The report from the Court Appointed Special Advocate (CASA) was

admitted into evidence during the trial. According to the CASA advocate’s report,

the CASA recommended termination of all parental rights as being in the best

interest of the children. The CASA reported that Mother had been diagnosed with

bi-polar and seizure disorders and that Mother had reported having suicidal

                                        7
thoughts. According to the CASA report, when the CASA visited Mother’s two

bedroom apartment, it was “neatly kept,” with two small beds in one bedroom. The

CASA noted that Dr. Coxe had examined Mother and recommended that Mother

“undergo a thorough psychiatric examination” and that “[Mother] is clearly a high

risk parent.” The CASA advocate also noted that on December 2, 2014, Mother

advised the CASA that she had recently obtained seizure medication; however, the

CASA was unable to verify the information, and “[Mother] did not follow the

recommendation of Dr. Coxe to seek a psychiatric evaluation.” On December 9,

2014, the CASA and a CPS caseworker attempted to complete an unannounced

home visit. Neighbors reported that Mother was on the property at the apartment

complex, but after visiting four different apartments, CASA was unable to locate

Mother. CASA and the CPS worker were able to verify that Mother’s paramour,

D.S., lives in the same complex and has his own apartment. Later, CASA

attempted another unannounced home visit in order to determine if in fact Mother

was taking her seizure medications, if her medications had changed, and the name

of the doctor that prescribed the medications. Prior attempts to verify Mother’s

physician were not possible as the CASA determined that the name of the

physician provided by Mother did not exist in the state of Texas. Mother was not at

home at the time of the visit, so CASA attempted to locate Mother at D.S.’s

                                        8
apartment. D.S. did not initially answer the door. Later, D.S. told CASA in the

parking lot that he and Mother were no longer together but he would contact

Mother and let her know the CASA had been there. On the way back to the office,

Mother called the CASA via a cell phone and advised she was working. Mother

also told the CASA she was still engaged to D.S., the opposite of the information

D.S. had provided to the CASA.

                   MENTAL HEALTH AND THERAPY RECORDS

      Medical records affidavits and documents relating to Mother were admitted

into evidence, including records from Ray Coxe, PhD, and Georgia (Ann)

Williams, Med LPC. Mother’s attorney also introduced a letter from Sean E.

Franklin, D. Min., LPC.

      Dr. Coxe’s evaluation was dated January 15, 2014, and reported that Mother

takes medication for grand mal seizures and her most recent seizure was during her

last pregnancy. Coxe noted that Mother had been diagnosed with “Bipolar

Disorder” in the past. According to Dr. Coxe:

      She has had several incidents of self-harm including slitting her
      wrists, taking pills, and putting a radio in the bath tub. Her first
      incident was when she was fifteen, the second time when she was
      pregnant with her son and admitted herself into a hospital. Her most
      recent attempt was in March 2013. She reports that she experience[d]
      postpartum depression following the births of her children.


                                        9
Coxe stated in his report that Mother’s responses to the Rorschach Inkblot Measure

showed “significant psychological disturbance involving thinking, depression, and

anxiety, as well as a risk of self-harm,” “poor reality testing,” and “somewhat

distorted thinking[.]” Coxe recommended she undergo a thorough psychiatric

examination, parenting classes, and counseling, and he concluded “[t]his is clearly

a high risk parent whose resources to effectively manage a special needs child are

very limited.” The evaluation report also noted that Mother had given up her

apartment to care for her mother, who has since died, and Mother was living with

her sister, and waiting for financial aid to get an apartment.

      According to the therapy records from Ann Williams, Mother attended only

six of the approved twelve therapy sessions. In the therapy, the goals were to

address issues of domestic violence, self-esteem, parenting, and symptoms of

bipolar disorder. In one of the sessions that occurred on January 22, 2014, Mother

reported to Williams that Mother “allowed her son to sleep on her chest,

expressing the hospital spoiled him by holding him too long.” During another

therapy session, Mother reported to Williams that she was no longer in a

relationship with Z.H.’s father, and they discussed her “pattern of selecting

boyfriends.” In the therapy progress reports, Williams noted that Mother had

ongoing problems with the man first thought to be Z.H.’s father, including being

                                          10
fearful of him and having a restraining order against him. Williams’ final report

states “[t]herapist has not heard from [Mother] since 4-23-14 when she called to

cancel her appointment. Therapist would not recommend placement of the children

back into the home due to [Mother] repeatedly placing herself in harmful

situations.”

                             TESTIMONY OF MOTHER

      Mother testified that she has had mental health problems and thoughts of

suicide since she was fifteen years old. She testified that the reason why she had

mental health problems was that she had been raped by her father. Mother agreed

that she had one suicide attempt when she had possession of the children, and she

described that suicide attempt as an incident where she “took a whole bunch of

vitamins.” She also said she committed herself to the hospital in 2012, because she

had thoughts of suicide, but she denied she was pregnant at that time. Mother

agreed she had a suicide attempt while she was pregnant with Z.H., but she

testified that she stopped herself and called an ambulance. Mother stated she had

applied for Social Security disability benefits based on her “seizures, the bipolar

ness [sic], the thoughts of suicide, the anxiety, basically all my emotional and

mental problems.” She also testified that she had been prescribed Trazodone,

Seroquel, and Depakote.

                                        11
      According to Mother, she was diagnosed with “epilepsy hormone seizures.”

At trial, she stated that the last seizure she had was when she was pregnant with

Z.H. Mother said that she does not feel that her seizures prevented her from caring

for her children because she could tell when a seizure was coming on and she had

people who check on her. She also described having “real bad headaches[,]” that

would leave her feeling numb and cause her to black out, but she testified that she

had not had such an episode since she was nineteen years old.

      At trial, Mother testified she was living in an apartment with working

utilities, and that she had lived at that location for almost two years. She explained

that one time her lights “got turned off[,]” and she then went to stay with her

mother, but she returned to her apartment when she got the money to “turn the

lights on[.]” She denied living “in several different places[,]” but she also agreed

that she had lived with her mother and her sister, and on nights when she attended

parenting classes, she would stay with friends. Mother denied ever reporting any

domestic abuse by D.S. and testified that she no longer was in a relationship with

him. The State cross-examined Mother about certain photos from Mother’s

Facebook page indicating that a few days before the trial Mother continued to post

photos of herself with D.S. on Mother’s Facebook page.




                                         12
      Mother testified that M.H. went to live with Ms. G, “but not stay there[,]”

and Mother explained that “I gave her [to Ms. G] because I couldn’t provide what

she needed. I could have provided food, but I couldn’t provide for the bills.” She

explained that Ms. G helped her out with M.H. at a time when Mother was trying

to find a job. Mother testified that she got food stamps, which she believed was

sufficient to provide her children with food and clothing. In her testimony, Mother

said she had a job ringing the bell for Salvation Army. In her intake form for

counseling with Williams, she reported she worked for McDonald’s as a cashier,

but a later counseling report recited that Mother had quit her job with McDonald’s.

Mother also testified that she never had transportation and that she “barely had bus

fare money.” She said she missed one of Z.H.’s doctor’s appointment “due to

transportation[,]” and she missed another of his appointments because her mother

forgot to remind her. She also testified that she missed one of her own

appointments for medication because she didn’t have transportation.

      Mother also testified that she did not learn anything about Z.H.’s medical

issues when he was in the hospital except about his eyesight and that the hospital

did not inform her that Z.H. had any other problems. Thereafter, Mother explained

that, when Z.H. was in the neonatal intensive care, “I get there after their rounds

when I talk to [a nurse] and ask her how he’s doing. Well, he’s doing good, he’s

                                        13
fine, this and that. Only problem we had was him breathing on his own.” She

stated at trial that “I’m just finding out today what’s going on with him.” Mother

admitted that Z.H. had slept in the bed with her, but Mother testified that she slept

on the edge of the bed so that she would roll forward and not roll onto Z.H.

According to Mother, the hospital had never given her instructions regarding

Z.H.’s problems with reflux.

      Mother felt like she had completed her service plan. Mother testified that she

completed parenting classes, submitted to drug screens, and she had an apartment

with working utilities where she had been living for about a year and a half.

Mother admitted that she only went to six counseling sessions with Williams, but

according to Mother, she stopped attending the sessions because “Eva Blanchard

told [her] to stop going.” Mother testified that after she missed a session with

Williams, Mother called Williams but never got a response. Mother told the court

that when she told Blanchard she could not make an appointment with Williams

that Blanchard told Mother “don’t worry about it. You don’t have to go no more.”

Mother denied understanding that the counseling sessions were a significant part of

her service plan and that missing six sessions meant that the State would proceed

with termination. She agreed at trial that she had not received medications or

therapy since her last contact with Williams in April 2014.

                                         14
                           FINAL ORDER OF TERMINATION

      After the bench trial, the trial court signed a final order of termination on

February 12, 2015, naming the Department as permanent managing conservator of

the children, and terminating Mother’s parental rights to both children. In addition

to finding that termination of Mother’s parental rights was in the children’s best

interest, the trial court found that Mother (1) knowingly placed or knowingly

allowed the children to remain in conditions or surroundings that endangered the

physical or emotional well-being of the children; (2) engaged in conduct or

knowingly placed the children with persons who engaged in conduct that

endangered the children’s physical or emotional well-being; and (3) failed to

comply with the provisions of the court-ordered service plan. See Tex. Fam. Code

Ann. § 161.001(1)(D), (E), (O), (2) (West 2014).

                                 ISSUES ON APPEAL

      In four appellate issues, Mother challenges the trial court’s termination of

her parental rights. Mother asserts that the evidence was legally and factually

insufficient to support the trial court’s findings that (1) termination was in the best

interest of M.H. and Z.H.; (2) Mother knowingly placed or allowed M.H. and Z.H.

to remain in conditions or surroundings that endangered their physical or emotional

well-being; (3) Mother engaged in conduct or knowingly placed M.H. and Z.H.

                                          15
with persons who engaged in conduct that endangered the children’s physical or

emotional well-being; and (4) Mother failed to comply with the provisions of a

court order that specifically established the actions necessary for her to obtain the

return of her children.

           STANDARD OF REVIEW IN PARENT-CHILD TERMINATION CASES

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the Texas Family Code, parental rights can be terminated upon

proof by clear and convincing evidence that the parent has committed an act

prohibited by section 161.001(1) of the Family Code, and termination is in the best

interest of the child. See Tex. Fam. Code Ann. § 161.001(1), (2); In re J.O.A., 283
S.W.3d 336, 344 (Tex. 2009); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005). “Clear

and convincing evidence” means “the measure or degree of proof that will produce

in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established.” Tex. Fam. Code Ann. § 101.007 (West

2014).

      In reviewing the legal sufficiency of the evidence in a parental termination

case, we must consider all the evidence in the light most favorable to the finding to

determine whether a reasonable factfinder could have formed a firm belief or

conviction that its finding was true. In re J.O.A., 283 S.W.3d at 344; In re J.F.C.,

                                         16
96 S.W.3d at 266. We assume the factfinder resolved disputed facts in favor of its

finding if a reasonable factfinder could do so, and we disregard all evidence that a

reasonable factfinder could have disbelieved. In re J.O.A., 283 S.W.3d at 344; In

re J.F.C., 96 S.W.3d at 266. We “give due consideration to evidence that the

factfinder could reasonably have found to be clear and convincing.” In re J.F.C.,
96 S.W.3d at 266. We must determine “‘whether the evidence is such that a

factfinder could reasonably form a firm belief or conviction about the truth of the

State’s allegations.’” Id. (quoting In re C.H., 89 S.W.3d 17, 25 (Tex. 2002)). “If, in

light of the entire record, the disputed evidence that a reasonable factfinder could

not have credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction, then the evidence is factually

insufficient.” Id. We give due deference to the factfinder’s findings and we cannot

substitute our own judgment for that of the factfinder. In re H.R.M., 209 S.W.3d
105, 108 (Tex. 2006). The factfinder is the sole arbiter when assessing the

credibility and demeanor of the witnesses. See id. at 109.

                      STATUTORY GROUNDS FOR TERMINATION

      In her fourth issue, Mother challenges the sufficiency of the evidence that

she failed to comply with the provisions of a court order that specifically

established the actions necessary for her to obtain the return of the children who

                                          17
have been in the temporary managing conservatorship of the Department for at

least nine months as a result of the children’s removal due to parental abuse or

neglect. See Tex. Fam. Code Ann. § 161.001(1)(O). Courts have generally applied

subsection (O) strictly. See In re D.N., 405 S.W.3d 863, 877 (Tex. App.—Amarillo

2013, no pet.). Subsection (O) makes no provision for excuses for a parent’s failure

to comply or for partial compliance with the court-ordered service plan. See id.; In

re T.N.F., 205 S.W.3d 625, 631 (Tex. App.—Waco 2006, pet. denied).

      In the Temporary Order Following Adversary Hearing signed on October

24, 2013, the trial court ordered Mother to “attend counseling sessions to address

the specific issues that led to the removal of the child(ren) from the home” and “to

comply with each requirement set out in the Department’s original, or any

amended, service plan during the pendency of this suit.” In the Status Hearing

Order signed on December 5, 2013, the trial court made the service plan an order

of the court. Blanchard testified that the service plan was created in late 2013.

Mother admitted that she received the service plan October 2013. The service plan

required Mother to obtain and maintain appropriate and safe housing for herself

and her children, to maintain contact with the Department, to notify the

Department of any changes in her contact information, to complete parenting

classes, to attend individual counseling, to obtain a full psychological evaluation,

                                        18
to cooperate with random drug screens, and to attend scheduled family visits or to

notify the Department in advance if unable to attend. The service plan required

Mother to attend therapy with Williams twice a month, and it expressly provided

that “Williams will inform [Mother] when her counseling goals have been

[successfully] completed.”

      Blanchard testified that Mother was compliant with her service plan as to

housing, that she had maintained contact with Blanchard throughout the case, that

Mother did not miss her visitation with the children, that Mother completed

parenting classes, that Mother submitted to random drug tests, and that Mother had

a psychological evaluation with Dr. Coxe. However, Blanchard was unable to

verify whether Mother was taking the medications that Dr. Coxe recommended,

and furthermore Mother failed to complete her counseling sessions. Blanchard

further explained to the court that she told Mother she needed to complete

counseling with Williams. Williams’ Therapy Progress Reports regarding her

counseling sessions with Mother were admitted into evidence. These reports show

that Mother attended only six of the twelve approved sessions between January and

April of 2014. Williams’ report in July of 2014 stated that “[t]herapist has not

heard from [Mother] since 4-23-14 when she called to cancel her appointment[]”

and that six counseling units remained of the twelve that were authorized.

                                        19
      Mother testified that she felt as though she had completed her service plan

because she completed parenting classes, complied with drug testing, and she

believed she had stable housing. She testified that the reason she attended only six

counseling sessions with Williams was that “Eva Blanchard told [her] to stop

going.” Mother also explained her failure to continue with Williams was that

Mother never heard back from Williams after Mother called Williams after having

missed a session.

      In her appellate brief, Mother concedes that she was unable to complete all

counseling sessions with Williams, but Mother contends that she was never told

she needed to complete twelve sessions. Mother’s court-ordered service plan

required her to attend counseling sessions with Williams until Williams informed

her that she had completed her goals. Blanchard’s testimony, along with Williams’

counseling reports, and the testimony from Mother establish that Mother failed to

complete the counseling sessions.

      Subsection 161.001(1)(O) “looks only for a parent’s failure to comply with a

court order, without reference to [the] quantity of failure or degree of compliance.”

In re D.N., 405 S.W.3d at 877. The evidence was undisputed, as detailed above,

that Mother failed to complete the services that were required by her family service

plan and ordered by the trial court. While the mother made a number of excuses for

                                         20
her failure to complete the services, section 161.001(1)(O) does not require the

court to consider excuses for a parent’s failure to comply with the court-ordered

services. See In re J.S., 291 S.W.3d 60, 67 (Tex. App.—Eastland 2009, no pet.).

Viewing the evidence in the light most favorable to the trial court’s finding under

subsection 161.001(1)(O), we conclude that the trial court reasonably could have

formed a firm belief or conviction that Mother failed to comply with the provisions

of a court order that specifically established the actions necessary for her to obtain

the return of M.H. and Z.H. See Tex. Fam. Code Ann. § 161.001(1)(O); see also In

re T.T., 228 S.W.3d 312, 319-21, 326 (Tex. App.—Houston [14th Dist.] 2007, pet.

denied) (affirming termination where the mother failed to comply with some of the

requirements of the plan); In re C.D.B., 218 S.W.3d 308, 311-12 (Tex. App.—

Dallas 2007, no pet.) (affirming termination based on the mother’s partial

compliance with service plan). Accordingly, we conclude that the trial court’s

finding with regard to subsection 161.001(1)(O) is supported by legally and

factually sufficient evidence. We overrule Mother’s fourth issue.

                         BEST INTERESTS OF THE CHILDREN

      Mother’s first issue challenges the sufficiency of the evidence supporting the

finding that termination of Mother’s parental rights is in the children’s best

interest. Mother argues that she loves her children, that there is no testimony

                                         21
showing that she abused or neglected her children, and that she provided clothing

and gifts to the children. She further argues that she “has had a rough life” and

“needs more help to overcome her problems[.]” The State argues that the trial court

could have concluded that Mother would be unable to meet her children’s

emotional and physical needs given Mother’s history of mental health problems,

suicide attempts, and reports of domestic violence. The State also argues that the

evidence at trial showed that Mother has poor judgment regarding care for herself

and for her children.

      Trial courts have wide latitude in determining a child’s best interest. See

Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). The Texas Supreme Court

has recognized a non-exhaustive list of factors that are pertinent to the inquiry of

whether termination of parental rights is in the best interest of the child: (1) the

desires of the child, (2) the emotional and physical needs of the child now and in

the future, (3) the emotional and physical danger to the child now and in the future,

(4) the parental abilities of the individuals seeking custody, (5) programs available

to assist these individuals to promote the best interest of the child, (6) the plans for

the child by these individuals or by the agency seeking custody, (7) the stability of

the home or proposed placement, (8) the acts or omissions of the parent which may

indicate that the existing parent-child relationship is not a proper one, and (9) any

                                          22
excuse for the acts or omissions of the parent. See Holley v. Adams, 544 S.W.2d
367, 371-72 (Tex. 1976) (setting forth the “Holley factors”); see also Tex. Fam.

Code Ann. § 263.307 (West 2014).

      No particular Holley factor is controlling, and evidence of one factor may be

sufficient to support a finding that termination is in the child’s best interest. See In

re A.P., 184 S.W.3d 410, 414 (Tex. App.—Dallas 2006, no pet.). In examining the

best interest of the child, we may consider evidence that was also probative of the

predicate act or omission. See In re C.H., 89 S.W.3d at 28. The best interest

determination may rely on direct or circumstantial evidence, subjective facts, and

the totality of the evidence. See In re N.R.T., 338 S.W.3d 667, 677 (Tex. App.—

Amarillo 2011, no pet.). If, in light of the entire record, no reasonable factfinder

could form a firm belief or conviction that termination was in M.H.’s and Z.H.’s

best interest, then we must conclude that the evidence is legally insufficient. See In

re J.F.C., 96 S.W.3d at 266.

      Mother admitted at trial that she has a history of seizures, suicidal thoughts

and suicide attempts, and mental health problems. She has been diagnosed with

bipolar disorder, and she has been on different medications. Mother’s most recent

seizure was when she was pregnant with Z.H.




                                          23
      The CPS caseworker testified that Mother had made reports of domestic

violence against the man thought to be Z.H.’s father. Mother’s therapist, Georgia

(Ann) Williams, noted in her counseling reports that she would not recommend

placing M.H. and Z.H. back with Mother due to Mother “repeatedly placing herself

in harmful situations.” Mother has lived with her mother, with her sister, and has

stayed with friends, and admits that at least one time Mother was unable to pay her

light bill. Mother also admits she lacks transportation, which she says has caused

her to miss a doctor’s appointment for Z.H. and prevented her from getting her

own medication. Mother believes that food stamps will be adequate for her to

provide food and clothing for her children as well as “anything else they may

need[.]” She says her young daughter “is there to comfort [her]” when Mother has

problems, and Dr. Coxe reported that Mother has “a tendency to treat [her]

children as a confidant [sic] and peers[.]”

      The evidence shows that Z.H. has serious medical issues due to having been

born premature, including difficulty with feeding, a urological issue, and delays in

speech and movement. An MRI revealed that he had a stroke at birth and that he

had brain damage associated with memory problems. He has frequent

appointments and takes multiple medications. The CPS caseworker testified that

Mother had done nothing to educate herself on how to take care of Z.H., and

                                          24
Mother testified at trial that she was just learning about Z.H.’s health problems

during the trial. The psychological evaluation by Dr. Coxe stated that Mother’s

“resources to effectively manage a special needs child are very limited.” Z.H. had

been removed from Mother due to abuse or neglect, he had been in the care of the

Department and foster parents for many months, and his foster parents wanted to

adopt him.

      M.H. was already living with Ms. G and not with Mother when CPS first

received the report of medical neglect in October of 2013. Mother testified that she

sought help with M.H. from Ms. G because Mother was trying to find a job.

Although Mother denied giving M.H. to Ms. G, Mother stated that Ms. G

“basically . . . helped for major stuff.” Mother also testified that M.H. “went to go

live there [with Ms. G] but not stay there. She went to go visit, like, every

weekend; and then it came to days, then it came to, like, months, and then all this

happened.” Mother agreed that she gave M.H. to Ms. G because Mother could not

provide what M.H. needed. The CPS caseworker testified that M.H. began living

with Ms. G before the current case began, that M.H. was with Ms. G at the time of

trial, and that Ms. G was interested in adopting M.H. Mother agreed that M.H. was

doing well with Ms. G.




                                         25
      The trial court could have concluded from the evidence that Mother lacked

the ability and resources to meet the emotional and physical needs of her children

now and in the future and that her home lacked sufficient stability to care for her

children. Mother also recognized her own inability to care for M.H. and voluntarily

left M.H. with Ms. G prior to the birth of Z.H. 3 Z.H. was removed from Mother’s

care due to medical neglect. The trial court could have resolved any inconsistencies

in the evidence by believing the testimony of the CPS caseworker and reports by

CASA, Coxe, and Williams and disbelieving Mother’s testimony. See McGalliard

v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986). Considering the Holley factors

against the evidence at trial, we conclude the trial court could reasonably have

formed a firm belief or conviction that termination of Mother’s parent-child

relationship with M.H. and Z.H. is in the children’s best interest and that the

evidence to the contrary is not so significant that a factfinder could not reasonably

form a firm belief or conviction that termination is in M.H.’s and Z.H.’s best

interest. See Tex. Fam. Code Ann. § 263.307(b); Holley, 544 S.W.2d at 371-72.




      3
        See Tex. Fam. Code Ann. § 161.001(1)(B) (a court may order termination
of the parent-child relationship if clear and convincing evidence shows the parent
voluntarily left the child in another’s possession, the parent expressed no intent to
return, the parent did not provide adequate support of the child, and the parent
remained away for at least three months).
                                          26
We conclude that the evidence at trial is legally and factually sufficient to support

the trial court’s finding. We overrule Mother’s first issue.

      Having determined that the evidence is legally and factually sufficient to

support the trial court’s finding that Mother failed to comply with the court-

ordered plan and that the evidence is legally and factually sufficient to support the

trial court’s finding that termination is in the best interest of both children, we need

not address Mother’s second and third issues relating to the trial court’s findings

pertaining to other grounds for termination. See Tex. R. App. P. 47.1 (requiring the

appellate court to issue written opinions that are as brief as practicable but that

address all issues necessary to a final disposition of the case being appealed); see

also In re A.V., 113 S.W.3d 355, 362 (Tex. 2003) (“Only one predicate finding

under section 161.001(1) is necessary to support a judgment of termination when

there is also a finding that termination is in the child’s best interest.”).

      We affirm the trial court’s judgment.

      AFFIRMED.

                                                       _________________________
                                                          LEANNE JOHNSON
                                                                Justice
Submitted on June 2, 2015
Opinion Delivered August 13, 2015

Before McKeithen, C.J., Kreger and Johnson, JJ.

                                            27